               Case 19-12378-KBO              Doc 1233        Filed 11/04/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
DURA AUTOMOTIVE SYSTEMS, LLC,
et al.,1                                                   Case Nos. 19-12378 (KBO)

                 Debtors.                                  (Jointly Administered)


         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the below attorneys enter their appearance, pursuant to

Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Local Bankruptcy Rule 2002-1, on behalf of DUS Operating Inc. The attorneys below request,

pursuant to Bankruptcy Rules 2002 and 9007, and section 342 of the United States Bankruptcy

Code, that copies of all notices and pleadings given or filed in this case be given and served upon

them. Pursuant to Bankruptcy Rule 7005 and Local Bankruptcy Rule 5005-4(c), counsel opts-in

to electronic service at the email addresses set forth below:

                      Christopher A. Ward                                 Stephen M. Gross
                        Shanti M. Katona                                  Ashley J. Jericho
                       POLSINELLI PC                              MCDONALD HOPKINS PLC
               222 Delaware Avenue, Suite 1101                  39533 Woodward Avenue, Suite 318
                 Wilmington, Delaware 19801                      Bloomfield Hills, Michigan 48304
                   Facsimile: 302-252-0921                         sgross@mcdonaldhopkins.com
                     cward@polsinelli.com                         ajericho@mcdonaldhopkins.com
                    skatona@polsinelli.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules specified above but also includes, without

limitation, any notice, application, complaint, demand, motion, petition, pleading, or request,

1
  The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run,
Auburn Hills, Michigan 48326.



75390643.1
              Case 19-12378-KBO          Doc 1233       Filed 11/04/20     Page 2 of 2




whether formal or informal, written or oral, and whether transmitted or conveyed by mail,

delivery, electronically, telephone, telegraph, telex, or otherwise filed or made with regard to the

referenced case and proceedings therein.

         PLEASE TAKE FURTHER NOTICE that neither this notice of appearance nor any

subsequent appearance, pleading, claim or suit is intended or shall be deemed to waive DUS

Operating Inc.’s (i) right to have final orders in non-core matters entered only after de novo

review by a higher court; (ii) right to trial by jury in any proceeding so triable; (iii) right to have

the reference withdrawn in any matter subject to mandatory or discretionary withdrawal; or (iv)

other rights, claims, actions, defenses, setoffs, or recoupments to which DUS Operating Inc. is or

may be entitled under agreements, in law, or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments are expressly reserved.

Dated: November 4, 2020                         POLSINELLI PC
       Wilmington, Delaware
                                                /s/ Shanti M. Katona_____________________
                                                Christopher A. Ward (Del. Bar No. 3877)
                                                Shanti M. Katona (Del. Bar No. 5352)
                                                222 Delaware Avenue, Suite 1101
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 252-0920
                                                Facsimile: (302) 252-0921
                                                cward@polsinelli.com
                                                skatona@polsinelli.com

                                                -and-

                                                MCDONALD HOPKINS PLC
                                                Stephen M. Gross
                                                Ashley J. Jericho
                                                39533 Woodward Avenue, Suite 318
                                                Bloomfield Hills, Michigan 48304
                                                Telephone: (248) 646-5070
                                                sgross@mcdonaldhopkins.com
                                                ajericho@mcdonaldhopkins.com

                                                Counsel to DUS Operating Inc.


                                                  2
75390643.1
